Citation Nr: 1616711	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hyperlipidemia (high cholesterol).

3.  Entitlement to service connection for abnormal weight loss.

4.  Entitlement to service connection for alcoholism.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for headaches, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1977 to June 1984, and from October 2004 to December 2005, to include a tour of duty in Kuwait from December 2004 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Newington, Connecticut.  Jurisdiction was retained by the RO in Baltimore, Maryland.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  At the March 2016 Board hearing, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for sleep apnea.

2.  At the March 2016 Board hearing, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for hyperlipidemia (high cholesterol).

3.  At the March 2016 Board hearing, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for abnormal weight loss.

4.  At the March 2016 Board hearing, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for alcoholism.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for hyperlipidemia (high cholesterol) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for abnormal weight loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for alcoholism have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

With regard to the Veteran's claims for service connection for sleep apnea, hyperlipidemia (high cholesterol), abnormal weight loss, and alcoholism, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

At the March 2016 Board hearing before the Board promulgated a decision in this matter, the Veteran testified that he wished to withdraw from appellate consideration his claims for service connection for sleep apnea, hyperlipidemia (high cholesterol), abnormal weight loss, and alcoholism.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claims, and the claims for service connection for sleep apnea, hyperlipidemia (high cholesterol), abnormal weight loss, and alcoholism are therefore be dismissed.







	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of entitlement to service connection for sleep apnea is dismissed.

The appeal of entitlement to service connection for hyperlipidemia (high cholesterol) is dismissed.

The appeal of entitlement to service connection for abnormal weight loss is dismissed.

The appeal of entitlement to service connection for alcoholism is dismissed.


REMAND

A.  Hypertension

The Veteran claims entitlement to service connection for hypertension, to include as secondary to his service-connected PTSD.

As an initial matter, the Veteran's private treatment records from Classic Cardiology reflect diagnosed uncontrolled hypertension in October 2013.

The Veteran's service treatment records from his first period of service are silent as to any diagnosis of hypertension or high blood pressure.

Unfortunately, the Veteran's service treatment records from his second period of active service from October 2004 to December 2005 are missing from the claims file.  The Veteran's wife reported in her December 2010 statement that the "National Guard" had lost or misplaced the Veteran's service records at some time when he had been transferred to a different unit, but that they were searching for the missing records, albeit the Veteran's DD Form 214 reflects that his last active service from 2004 to 2005 was with the Army.  The Board acknowledges that in January 2011, the RO requested all of the Veteran's service records from "PSYOP BN" in Upper Marlboro, Maryland (Psychological Operations Battalion), but no reply was ever received.  The Board notes that the Veteran's dates of service were not included in the request to "PSYOP BN."  The Board also acknowledges that a February 2011 PIES response indicates that the RMC mailed all available records.  Ultimately, the Board finds that not all reasonable administrative efforts have been exhausted to attempt the locate the records, and that this matter should be remanded so that the agency of original jurisdiction may perform further development to attempt to obtain these service records from the Veteran's second period of active service, including requesting the records from the 374th Finance Battalion, his last duty assignment listed on his DD Form 214 and his November 2005 post-deployment assessment, which requests should include the Veteran's dates of service.  If the records are unable to be found, the Veteran should be notified of such.

On remand, all of the Veteran's VA treatment records dated since March 2011 should be associated with the claims file.

Also, the Board notes that the Veteran recently submitted a Form 21-4142 authorization to obtain all of the treatment records from Classic Cardiology dated from September 1997 through 2012.  The records in the claims file are only dated from May 2010 to May 2014.  The Board is cognizant that the Veteran testified that he was diagnosed at that facility with hypertension around 2004.  Therefore, on remand, all of the Veteran's outstanding treatment records from Classic Cardiology dated from September 1997 to April 2010 (if any) should be associated with the claims file.

The Veteran has not been provided with a VA examination relating to his claim.  In this particular case, given the Veteran has diagnosed hypertension and that he is presently service-connected for PTSD, the Board finds that on remand, the Veteran should be afforded a VA examination to address the etiology of his hypertension, including whether it is related directly to his service, or caused or aggravated by his service-connected PTSD.


B.  Headaches

The Veteran also claims that he has experienced headaches since his active service.  He testified at the Board hearing that he began to experience headaches, with symptoms of dizziness, nausea, and light sensitivity, during his deployment in 2004.  

In the alternative, the Veteran asserted at the Board hearing that his headaches are caused or aggravated by his service-connected PTSD, and that his anxiety relating to his PTSD triggers headaches.  See also Form 646.

As noted above, the Veteran's service treatment records from his second period of service are all missing with the exception of the November 2005 post-deployment health assessment.  Therefore, this matter should also be remanded to obtain any missing service treatment records from his second period of active service between October 2004 and December 2005.

The Veteran has not been afforded a VA examination relating to his claim.  Because the Veteran is competent to report having experienced headaches since service, the Board finds this matter should be remanded so that he may be afforded a VA examination to address the etiology of his headaches, including whether they are related directly to his service, or caused or aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Request from all necessary sources, including the Veteran's last duty assignment shown on his DD Form 214 - the 374th Finance Battalion (Army), copies of his service treatment records from his second period of active service between October 2004 and December 2005.

If necessary to exhaust administrative development, request copies of the Veteran's personnel records as well.

If the records are found to be unavailable after all reasonable efforts have been exhausted, the Veteran should be notified of such.

2.  Associate with the claims file all of the Veteran's VA treatment records dated since March 2011.

3.  Associate with the claims file all of the Veteran's outstanding treatment records, if any, from Classic Cardiology dated from September 1997 to April 2010.

4.  After the above development in paragraphs (1) to (3) has been completed, schedule the Veteran for VA examination(s) with an appropriate physician to determine the current nature and etiology of his claimed hypertension and headaches.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

Upon review of the file and examination(s) of the Veteran, the examiner is asked to provide opinions as to the following:

a.  whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's hypertension and/or headaches are related to his active service.

b.  whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's hypertension and/or headaches are caused by the Veteran's service-connected PTSD.

c.  whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's hypertension and/or headaches are aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.

Review of the entire file is required; however, attention is invited to the Veteran's credible Board hearing testimony, in which he testified under oath as to feeling headaches while deployed to Kuwait, and also as to his anxiety due to his PTSD triggering his headaches. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension and headache disorders.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


